Dear Secretary Carnahan:
You have submitted a revised proposed fair ballot language statement for House Joint Resolution No. 15 relating to property tax exemption. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to exempt from property taxes all real property used as a homestead by any Missouri citizen who is a former prisoner of war with a total service-connected disability.
  A "no" vote will not add this exemption to the Missouri Constitution.
  If passed, this measure will decrease property taxes for qualified citizens.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                                         _________________ CHRIS KOSTER Attorney General *Page 1